Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Habeeb Abdul Malik appeals the district court’s order accepting the recommendation of the magistrate judge and denying *189relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny the pending motion and affirm for the reasons stated by the district court. See Malik v. Woods, No. 5:14-cv-03473-RBH, 2015 WL 6900332 (D.S.C. Nov. 9, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.